DETAILED ACTION
Restriction / Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 16-20, drawn to a wearable device for measuring blood pressure by calculating pulse front velocity , classified in A61B 5/02125.
II. Claim 8-15, drawn to a method for measuring blood pressure by measuring a transition of a pressure of a pulse wave, classified in A61B 5/02125.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related system for measuring blood pressure. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed I measures blood pressure by calculating pulse front velocity, while II  measures blood pressure by measuring a transition of a pressure of a pulse wave, they are different.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lin Xiao on 6/15/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-7, 16-120.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Status of the claims
	Claims 1-7, 16-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the pressure sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20160089081) in view of Weinstein (US 20190298208).
Regarding claim 1, Morris disclosed a wearable sensing band, comprising
a processor; and 
[0051] To allow a device to realize the wearable sensing implementations described herein, the device should have a sufficient computational capability and system memory to enable basic computational operations. In particular, the computational capability of the simplified computing device 10 shown in FIG. 6 is generally illustrated by one or more processing unit(s) 12, and may also include one or more graphics processing units (GPUs) 14, either or both in communication with system memory 16.
a lower module, the lower module comprising: 
a skin movement sensor for detecting a mechanical movement of a skin, wherein the skin covers an artery, and the mechanical movement of the skin is due to blood flow through the artery; and 
	[0031] It is further noted that given the proximity of the underside (i.e., palm side) of the wrist to arteries (such as the radial artery), placement of the PPWA sensors 208 on the part of the strap 202 that touches this portion of the wrist 220 (as shown in FIG. 2) is advantageous for the reasons described previously. However, while the primary ECG electrode(s) 204 can be disposed anywhere on strap 202 of the wrist-band versions of the wearable sensing implementations described herein, it is believed that placement of these electrode(s) on the part of the strap that touches the underside of the wrist 220 is advantageous. In particular, placement of the primary ECG electrode(s) 204 on the part of the strap 202 that touches the underside of the wrist 220 can improve PTT and PWV sensing, especially in non-exercise conditions. It is noted that in FIG. 2, the primary ECG electrode(s) 204 and PPWA sensors 208 are shown as dotted line boxes to indicate they are on the inward facing side of the strap 202. {the PPWA sensors 208  thus a lower module}
	[0027] In one implementation, the PPWA sensors are of the optical type with one or more illumination sources and one or more photosensors. The optical type sensors detect the change in shape of an artery as evidenced by movement of a person's skin overlying the artery when a pulse pressure wave passes through.
	Regarding wherein the processor configured to:
receive skin movement information from the skin movement sensor; calculate a pulse front velocity (PFV), wherein the PFV being a velocity of a blood wave as the blood wave passes under the skin movement sensor; 
estimate a pulse wave velocity (PWV) using the PFV; and 
Morris disclosed further [0034] The measured ECG electrodes and PPWA sensors signals are processed and the PTT computation is accomplished using one or more computing devices (such as those described in the forthcoming exemplary operating environments section), and a computer program executing thereon. 
[0042] The measured ECG electrodes and PPWA sensors signals are processed and the PTT and PWV computations are accomplished using one or more computing devices and a computer program executing thereon (as described previously and employing the aforementioned computing device, storage component and communications component in the wearable sensing band, as needed). In view of this and referring now to FIG. 4, the computing device or devices are directed by the aforementioned program modules to, in one version, estimate the time a pulse pressure wave leaves a person's heart using an ECG signal (process action 400). The time this pulse pressure wave arrives at the aforementioned first portion of the user's body is then established using the sensed arrival of the pulse pressure wave (process action 402). A PTT between the user's heart and the first portion of the user's body is then computed by subtracting the time the pulse pressure wave left the user's heart from the arrival time of the pulse pressure wave to the first portion of the user's body (process action 404). Next, an estimate of the arterial travel distance (ATD) between the user's heart and the first portion of the user's body is obtained (process action 406). And finally, the pulse wave velocity is computed using the PTT and ATD estimate (process action 408).
Morris did not disclose calculate a pulse front velocity (PFV),
Weinstein teaches systems for physiological monitoring of patients wherein [0025] the second circuitry may additionally be configured to determine a slope of the delta/sigma signal so as to estimate a velocity of the pulse wave; {i.e. a pulse front velocity (PFV)}
[0051] where the circuitry may be additionally configured to determine a slope of the delta/sigma signal so as to estimate a velocity of the pulse wave; {i.e. estimate a pulse wave velocity (PWV) using the PFV}
In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes  (b) simple substitution of one known element for another to obtain predictable results; 
Morris and Weinstein are considered to be analogous art because they pertain to systems for physiological monitoring. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate calculate a pulse front velocity (PFV) for Morris’s system as a simple substitution in order to make accurate determination.
Morris did not disclose estimate the blood pressure using the PWV.
Weinstein teaches further [0278] Alternatively, if the PWV is known, the PTT=PWV×d. In some implementations, blood pressure values such as systolic and/or diastolic values can be determined non-invasively from the PWV and/or the PTT. For example, linear transformations relating the systolic blood pressure (SBP) and diastolic blood pressure (DBP) to the PTT may be expressed as follows.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate estimate the blood pressure using the PWV for Morris’s system as a simple substitution
Regarding claim 2, Morris disclosed further [0027] In one implementation, the PPWA sensors are of the optical type with one or more illumination sources and one or more photosensors. The optical type sensors detect the change in shape of an artery as evidenced by movement of a person's skin overlying the artery when a pulse pressure wave passes through. {i.e. PPG sensor is well known in the art and it inherently has an open pathway in order for light to reach the skin}
Regarding to claim 3, Morris did not disclose an attachment mechanism for securing the wearable device to a wrist of a user, the attachment mechanism comprising: 
[0029] As indicated previously, the wearable sensing implementations described herein include versions that are worn on the wrist. These wrist-band versions provide an opportunity to include additional advantageous features and configurations. For example, in one version, the wrist-band takes the form of a wrist watch, and in another the wrist-band takes the form of a so-called “smart watch” with all its attendant computing, display and communication capabilities. {i.e.  a wrist watch would have an attachment mechanism}
an aperture for receiving a wrist bone of the wrist of the user, wherein when the wearable device is secured to the wrist using the attachment mechanism and the wrist bone is placed in the aperture, the lower module overlays the artery of the user.
Referring to Fig. 2, Morris disclosed further [0031] It is further noted that given the proximity of the underside (i.e., palm side) of the wrist to arteries (such as the radial artery), placement of the PPWA sensors 208 on the part of the strap 202 that touches this portion of the wrist 220 (as shown in FIG. 2) is advantageous for the reasons described previously. {implies that the open pathway (aperture) facing the wrist bone}
Regarding to claim 5, Morris disclosed [0027] In another implementation, the PPWA sensors are of the mechanical type, such as, but without limitation, piezoresistive pressure sensors that sense the motion of an underlying artery when the pulse arrives. When multiple PPWA sensors are employed, they can all be optical, all mechanical, or any combination of the two. {piezoresistive pressure sensors thus an elastic and reflective component; piezoresistive pressure sensors thus wherein the light source emits light onto the component and the light detector detects light reflected from the component.}
Regarding claim 6, the claim is interpreted and rejected as claim 5.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20160089081) in view of Weinstein (US 20190298208), in view of Baek (CN 109069011).
Regarding claim 4, Morris did not disclose wherein the movement sensor comprises: at least two pressure sensors arranged along a direction of blood flow through the artery.
Referring to Fig. 3C, Baek teaches an optical measurement device for cardiovascular diagnosis wherein In some embodiments, the processor 320 can be configured to estimate one or more cardiovascular attribute based on the output of the optical sensor 310. For example, by the two optical sensors 310a and 310b included in the finger sleeve, the processor 320 may be capable of measuring optical sensor position between the two pulse-transit time (PTT). in the known distance between the two optical sensor position, the processor 320 may be able to calculate pulse speed (PWV) based on PTT measurement. (page 8, para. 5) {Fig. 3C shows that sensor 301a and 310b arranged along a direction of blood flow through the artery}
Morris and Baek are considered to be analogous art because they pertain to systems for physiological monitoring. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the movement sensor comprises: at least two pressure sensors arranged along a direction of blood flow through the artery for Morris’s system as a simple substitution.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20160089081) in view of Weinstein (US 20190298208), in view of Burton (CN 107438398).
Regarding claim 7, Morris did not disclose wherein the component for affixing to the skin comprises a spring, wherein blood flow through the artery causes tension and extension of the spring.
Burton teaches a wearable monitoring system wherein the invention may be combined with one or more kinds in a manner applying of the pressure measuring sensor, wherein a spring loaded mechanical probe (or other devices such as inflatable or mechanical component of other adjustable part or motor drive) applying suitable pressure, (i.e., enough pressure to allow and measuring body in the investigation of blood vessel pulsation or related body movement/pulsation, but cannot be too much blood blocking, unless this is a part of the specific measuring process) to enable detecting relative influence offset corresponding to cardiac cycle and vessel movement. (page 129, para. 4)
Morris and Burton are considered to be analogous art because they pertain to systems for physiological monitoring. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the component for affixing to the skin comprises a spring, wherein blood flow through the artery causes tension and extension of the spring for Morris’s system as a simple substitution.


Allowable Subject Matter
Claims 16-20 are allowed. Following is an examiner’s statement of reasons for allowance: search did not find any references teaching the claimed limitation of independent claim 16:
“determine respective epicenter locations of pressure along the sensing module at respective sampling times; calculate, using the respective epicenter locations, a pulse front velocity (PFV)”



	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685